141 Ga. App. 39 (1977)
232 S.E.2d 384
HILL
v.
COCKRELL.
53309.
Court of Appeals of Georgia.
Submitted January 7, 1977.
Decided January 14, 1977.
Wendell C. Lindsey, for appellant.
Dock H. Davis, for appellee.
WEBB, Judge.
"[W]here the trial judge, sitting as the trior of the facts, hears the evidence, his findings based upon conflicting evidence is analogous to the verdict of a jury and should not be disturbed by a reviewing court if there is any evidence to support it." West v. West, 228 Ga. 397, 398 (185 SE2d 763) (1971); Lester Colodny Const. Co. v. Allen, 129 Ga. App. 545 (199 SE2d 917) (1973). Here there was ample legal evidence to support the findings of fact, and there is no error in the trial judge's conclusions of law.[1]
Judgment affirmed. Deen, P. J., and Marshall, J., concur.
NOTES
[1]  For prior appearance see Hill v. Cockrell, 139 Ga. App. 616 (229 SE2d 105) (1976).